DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 5/19/2021, with respect to the rejection(s) of claim(s) 2-9, and 12-15 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Silberbauer et al. in view of Hall et al.
Election/Restrictions
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2020. Claims 19-20, recently .
Claim Objections
Claim 15 objected to because of the following informalities:  claim 15 is currently dependent upon canceled claim 1. For the sake of expediting prosecution, the Examiner will interpret said claim as being dependent upon claim 16.  Appropriate correction is required.
Claim 16 objected to because of the following informalities:  claim 16 recites multiple iterations of the claim language “the plurality of remotely operable electronic switches,” (emphasis added). It appears as though the Applicant intends to refer back to the previously introduced claim language stating: “a plurality of remotely operated electrical switches” (emphasis added). The Applicant is reminded that the claims should maintain continuity with respect to the terminology and language used throughout the application so as to avoid potential confusion.  Appropriate correction is required.
Claim 18 objected to because of the following informalities:  claim 18 recites “wherein the condition A,” which appears to lack proper antecedent basis. For the sake of expediting prosecution, the Examiner will interpret said limitation as referring to one of the configurations to be selected within dependent claim 2, from which claim 18 ultimately depends. The Applicant is also further reminded that, as claim 2 is currently presented, claim 18 is directed towards a potentially non-required configuration as the claim language of claim 2 merely .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8-9, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silberbauer et al. (U.S. Patent Publication Number 2012/0119581) in view of Hall et al. (U.S. Patent Publication Number 6,629,247).
Regarding Claim 16:
Silberbauer et al. discloses an electronic assembly comprising: a first interface configured to accept alternating current (AC) power from an external source (Fig. 1, first interface seen as the AC input received from mains input 102 acting as an external source); a second interface configured to be connectable to an external AC load (Fig. 1, second interface seen as the AC output to an associated AC load, not shown, via output line 108; see, for example, claim 1); a third interface configured to be connectable from the first interface to an Uninterruptable Power Supply (UPS) AC power input (Fig. 1, third interface seen AC input received from mains input 102 into an AC input of power module 112); a fourth interface configured to be connectable to a UPS AC power output (Fig. 1, fourth interface seen as the AC output from power module 112 to output line 108); and a fifth interface configured to be (Fig. 1, fifth interface seen as the signal line between power module 112 and controller 111, and their related discussion; see, for example, paragraph 0039); wherein the electronic assembly further comprises: a processor including volatile and non-volatile computer-readable memory (Fig. 1, controller 111 and its related discussion; see, for example, paragraph 0038); a plurality of remotely operated electrical switches (Fig. 1, motorized input breaker 128, circuit 114, switch circuit 117 and 119, etc., and their related discussion; see, for example, paragraphs 0027-0030, etc. which disclose the plurality of electrical switches being operated via respective bypass switch controller(s) not shown), controlled by the processor (Fig. 1, motorized input breaker 128, circuit 114, switch circuit 117 and 119, controller 111, and their related discussion; see, for example, paragraphs 0037-0039, etc. which disclose controller 111 performing necessary operations and functionalities so as to manage the operations of the system, including control over the various configurations as presented within figures 1-4); a first remotely actuated electrical switch of the plurality of remotely operable electronic switches, is disposed between the first interface and the second interface (Fig. 1, static bypass switch 110 further comprising circuit 114, switch circuit 117 and 119, controller 111, and their related discussion; see, for example, paragraphs 0037-0039, etc. which disclose controller 111 performing necessary operations and functionalities so as to manage the operations of the system, including control over the various configurations as presented within figures 1-4. See, for example, paragraph 0039 which discloses a user selecting a desired selection which is to be carried out via the controller); and, wherein, responsive to an operator command input received by the processor to change a configuration of a combination of the electronic assembly and the UPS when such (Fig.’s 1-4, controller 111 and its related discussion; see, for example, paragraphs 0037-0039 which disclose how the controller may be configured to operate the system so as to meet a desired configuration which may be determined by a user, so that the system will operate within the desired mode.). While Silberbauer discloses a plurality of remotely operated electrical switches, Silberbauer fails to teach a second remotely operable electrical switch of the plurality of remotely operable electronic switches, is disposed between the second interface and the fourth interface, and, at least one safe configuration comprises a state such that the first remotely operable electrical switch is closed and the second remotely operable electrical switch is open.
However, Hall et al. discloses a first interface configured to accept alternating current (AC) power from an external source (Fig. 1, first interface seen as the input from power source 151); a second interface configured to be connectable to an external AC load (Fig. 1, second interface seen as the input to load 155); a plurality of remotely operated electrical switches (Fig. 1, switches 135, 150, 140, and their related discussion); a first remotely operable electrical switch of the plurality of remotely operable electronic switches, is disposed between the first interface and the second interface (Fig. 1, switch 135 disposed between the input from power source 151, seen as the first interface, and the input to load 155, seen as the second interface); a second remotely operable electrical switch of the plurality of remotely operable electronic switches, is disposed between the second interface and the fourth interface (Fig. 1, switch 140 disposed between the output from inverter 115 of UPS 101, seen as the fourth interface, and the input into the load device 400, seen as the second interface, and their related discussion); and, at least one safe configuration comprises a state such that the first remotely operable electrical switch is closed and the second remotely operable electrical switch is open (Fig. 1, switches 135 and 140, interfaces 130h and 130f, and their related discussion; see, for example, Col. 5, lines 40-56 and Col. 6, lines 40-46, etc. which disclose switch 135 may be placed in a first state in which the switch will be closed, as well as an instance in which switch 140 may be placed in a second state to electrically decouple the AC power provided to the load). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silberbauer to include a second remotely operable electrical switch disposed between the second interface and the fourth interface, as taught within Hall, so as to provide a way in which power flow throughout the system may be capable of being either facilitated or interrupted, thereby enhancing overall system stability and safety by introducing a level of redundancy capable of addressing potential faults or power issues at multiple locations throughout the system by allowing for more alternatives (and greater control in general) for said power within the system to be routed or disrupted.
Regarding Claim 2:
Modified Silberbauer teaches the limitations of the preceding claim 16. Modified Silberbauer, in further view of Silberbauer, discloses wherein the configuration is selected from one of: a) AC power connected from the first interface to the second interface without (Fig. 2, first interface from mains input 102 providing AC power to the second interface seen as output line 108 through static bypass switch 110); and b) AC power connected from the first interface to the third interface, and the fourth interface connected to the second interface (Fig. 1, AC power from mains input 102 seen as the first interface connected into the third interface seen as the input into power module 112, and subsequently connected to the fourth interface seen as the output from power module 112 to the second interface seen as output line 108).
Regarding Claim 6:
Modified Silberbauer teaches the limitations of the preceding claim 16. Modified Silberbauer, in further view of Silberbauer, discloses wherein one or more of the remotely actuated switches is a circuit breaker actuated by the processor to switch from an on state to an off state, or from the off state to the on state, or to reset to the on state after a trip state has been sensed (Fig.’s 1-4, motorized input breaker 128, controller 111, and their related discussion; see, for example, paragraphs 0030-0035, 0037-0039, etc.).
Regarding Claim 8:
Modified Silberbauer teaches the limitations of the preceding claim 6. Modified Silberbauer, in further view of Silberbauer, discloses wherein the state of the circuit breaker is changed by the electromechanical mechanism actuated by the processor (Fig.’s 1-4, motorized input breaker 128, controller 111, and their related discussion; see, for example, paragraphs 0030-0035, 0037-0039, etc.).
Regarding Claim 9:
Modified Silberbauer teaches the limitations of the preceding claim 8. Modified Silberbauer, in further view of Silberbauer, discloses wherein the electromechanical mechanism includes a motor (Fig.’s 1-4, motorized input breaker 128 and its related discussion; see, for example, paragraphs 0030-0035 which discloses the breaker as being controlled by a motor, i.e. motorized).
Regarding Claim 12:
Modified Silberbauer teaches the limitations of the preceding claim 16. Modified Silberbauer, in further view of Silberbauer, discloses wherein the remotely operated electrical switches are selected from a group comprising: a circuit breaker, a relay, or a contactor (Fig. 1, motorized input breaker 128, circuit 114, switch circuit 117 and 119, etc., and their related discussion; see, for example, paragraphs 0027-0030, etc. which disclose the plurality of electrical switches as breakers, relays, switches, etc.).
Regarding Claim 13:
Modified Silberbauer teaches the limitations of the preceding claim 12. Modified Silberbauer, in further view of Silberbauer, discloses wherein at least one of the remotely operated electrical switches is a motorized switch (Fig. 1, motorized input breaker 128, and its related discussion; see, for example, paragraphs 0027-0030, 0033, etc.).
Regarding Claim 14:
Modified Silberbauer teaches the limitations of the preceding claim 13. Modified Silberbauer, in further view of Silberbauer, discloses wherein at least one of the remotely operated electrical switches is a motorized circuit breaker (Fig. 1, motorized input breaker 128, and its related discussion; see, for example, paragraphs 0027-0030, 0033, etc.).
Regarding Claim 15:
Modified Silberbauer teaches the limitations of the preceding claim 16. Modified Silberbauer, in further view of Silberbauer, discloses wherein the UPS comprises a AC-DC converter (see, for example, paragraph 0009 which discloses the power module may comprise an AC/DC converter), a storage battery (Fig. 1, battery module 105, and its related discussion; see, for example, paragraphs 0027-0032), a DC-AC converter (see, for example, paragraph 0009 which discloses the power module may comprise a DC/AC inverter) and a static bypass switch (Fig. 1, static bypass switch 110, and its related discussion; see, for example, paragraphs 0027-0032).
Regarding Claim 17:
Modified Silberbauer teaches the limitations of the preceding claim 16. Modified Silberbauer, in further view of Silberbauer, discloses wherein, when the processor determines that the operator input to change the configuration of the combination of the electronic (Fig.’s 1-4, controller 111 and its related discussion; see, for example, paragraphs 0037-0039 which disclose how the controller may be configured to operate the system so as to meet a desired configuration which may be determined by a user, so that the system will operate within the desired mode. See also Hall: Fig. 1, switches 135 and 140, interfaces 130h and 130f, and their related discussion; see, for example, Col. 5, lines 40-56 and Col. 6, lines 40-46, etc. which disclose switch 135 may be placed in a first state in which the switch will be closed, as well as an instance in which switch 140 may be placed in a second state to electrically decouple the AC power provided to the load).
Regarding Claim 18:
Modified Silberbauer teaches the limitations of the preceding claim 2. Modified Silberbauer, in further view of Silberbauer, discloses wherein the condition A removes AC power from the third and the fourth interfaces such that the UPS can be disconnected from the electronic interface while AC power is supplied to the load (Fig. 2 and its related discussion; see, for example, paragraph 0033 which discloses the AC power may be supplied through the static bypass switch, thereby removing AC power from the third and fourth interfaces associated with power input 112; it should be further noted that said claim is limited to a potentially non-selected condition, whereas claim 2 states the configuration is selected “from one of” thereby indicating and instance in which configuration b) may be selected, rendering the limitations with respect to configuration a) moot). 
Claims 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silberbauer et al. (U.S. Patent Publication Number 2012/0119581) in view of Hall et al. (U.S. Patent Publication Number 6,629,247) and in further view of Jung et al. (U.S. Patent Number 8,772,969).
Regarding Claim 3:
Modified Silberbauer teaches the limitations of the preceding claim 16. While Modified Silberbauer teaches performing control over the various switches by the processor to achieve desired configurations, including open or closed control subsequently influencing how another switch is to be controlled (i.e. allowed to close or is inhibited to close), Modified Silberbauer fails to explicitly teach wherein the status of a static bypass switch of the UPS is sensed by the processor.
However, Jung et al. discloses wherein a status of a static bypass switch of the UPS is sensed by the processor in communication the fifth interface; and a closure of the remotely operated electrical switch disposed between the first interface and the second interface is inhibited unless a status of enabled is sensed through the fifth interface (Fig.’s 6-7, control unit 21, various contact point sensing units 43-44, state detecting units 47-48, etc., and their related discussion; see, for example, Technical Solution which provides a summary with respect to the various sensing and monitoring of the switch states, as well as Col. 9, line 11- Col. 10, line 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Silberbauer to 
Regarding Claim 5:
Modified Silberbauer teaches the limitations of the preceding claim 16. While Modified Silberbauer teaches performing control over the various switches by the processor to achieve desired configurations based upon input power associated with the system (see, the teachings of Hall for example with respect to the remotely operated electrical switch disposed between the second interface and the fourth interface), Modified Silberbauer fails to explicitly teach a voltage sensor to be sensed by the processor to determine that an external AC power source is connected.
However, Jung et al. discloses wherein a voltage sensor at the first interface is sensed by the processor to determine that an external AC power source is connected prior to the first interface prior to opening a third remotely operated electrical switch between the second interface and the fourth interface (Fig. 6, power source sensing units 45-46, control unit 21, etc., and their related discussion; see, for example, Col. 9, line 11- Col. 10, line 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Silberbauer to incorporate a voltage sensor as taught within Jung so as to provide a way to monitor, detect, and ensure proper input power as well as an appropriate input power source is provided and functioning as desired so 
Regarding Claim 7:
Modified Silberbauer teaches the limitations of the preceding claim 6. While Modified Silberbauer teaches circuit breaker as previously discussed, Modified Silberbauer fails to explicitly teach sensing of a switch state.
However, Jung et al. discloses wherein the on state, the off state or the trip state of the circuit breaker is sensed by the processor based on a status of auxiliary contacts on the circuit breaker/switch (Fig.’s 6-7, control unit 21, various contact point sensing units 43-44, state detecting units 47-48, etc., and their related discussion; see, for example, Technical Solution which provides a summary with respect to the various sensing and monitoring of the switch states, as well as Col. 9, line 11- Col. 10, line 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Silberbauer to incorporate a manner in which the status of various switches may be sensed by the processor so as to create a more robust and complete system capable of utilizing physical means and components to monitor and communicate various status information associated with the plurality of switches constituting the system.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silberbauer et al. (U.S. Patent Publication Number 2012/0119581) in view of Hall et al. (U.S. Patent Publication Number 6,629,247) and in further view of Okano et al. (U.S. Patent Publication Number 2010/0187908).
Regarding Claim 4:
Modified Silberbauer teaches the limitations of the preceding claim 16. While Modified Silberbauer teaches an AC mains input power, Modified Silberbauer fails to explicitly teach wherein the AC power is three phase power.
However, Okano et al. discloses wherein the AC power is three phase power and the remotely operated switches switch the three phases simultaneously (Fig. 1, commercial power supply 300 and its related discussion; see, for example, paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Silberbauer to utilize three phase AC power as taught within Okano since the utilization of three-phase electric power is a commonly used method of power distribution within a polyphase system such as via an electrical grid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836